Citation Nr: 9913619	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a disability of both 
knees and for a disability of the right wrist.

2.  Entitlement to an increased rating in excess of 
10 percent for lumbosacral strain with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990.  

In a rating in April 1992, the regional office denied service 
connection for a bilateral knee condition, and for disability 
of the right wrist.  She was also granted service connection 
for lumbosacral strain, with arthritis of the lumbar spine, 
evaluated as 10 percent disabling.  She was advised of these 
rating actions, and of her right to appeal.  She failed to 
present a timely appeal.  

In June 1996, the veteran requested an increased rating for 
her disability of the lumbar spine.  She also sought to 
reopen the claim for service connection for disability of 
both knees and for disability of the right wrist.  
Subsequently, the regional office determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim for service connection for a bilateral knee 
disability or for a disability of the right wrist.  The 
regional office also denied the veteran's claim for a rating 
in excess of 10 percent for disability of the lumbar spine.  
The veteran appealed the denial of these three claims.  


FINDINGS OF FACT

1.  With regard to the issues relating to service connection, 
the regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  In a rating action in April 1992, the regional office 
denied entitlement to service connection for disability of 
the right wrist on the basis that such disability was not 
shown in service.  A timely appeal was not perfected.

3.  In the rating action in April 1992, the regional office 
also denied entitlement to service connection for disability 
of both knees on the basis that evidence at enlistment showed 
disability of both knees, and that there was no increase in 
the severity of such condition during service or upon 
discharge from service.  A timely appeal was not perfected.  

4.  Additional evidence submitted since the April 1992 rating 
decision denying service connection for a bilateral knee 
condition and disability of the right wrist is, in its 
entirety and relative to each disability for which service 
connection is sought, either cumulative or not probative of 
present disablement of chronic derivation due to service.  


CONCLUSION OF LAW

The unappealed rating determination in April 1992 denying 
service connection for disability of the right wrist and for 
disability of both knees is final; the evidence received 
since such rating determination is insufficient to reopen the 
veteran's claims for service connection for these 
disabilities.  38 U.S.C.A. §5108 (West 1991); 38 C.F.R. § 
3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Evidence in the regional office's possession in April 1992 
included the veteran's service medical records.  Those 
records, to include the report pertaining to her physical 
examination for discharge from service in August 1990, are 
completely negative for any complaints, findings or diagnoses 
indicative of disability of the right wrist.  In 
January 1988, the veteran was treated for pain and swelling 
in the left wrist due to trauma.  X-rays of the left wrist 
were normal, and the diagnostic impression was ligamentous 
injury or sprain to the left wrist.  

On a report of medical history for enlistment in March 1987, 
the veteran reported that she had a history of swollen or 
painful joints.  It was indicated that she had had problems 
with swelling in both knees, especially with cold exposure.  
Physical examination of the lower extremities, except for pes 
planus, was normal.  

In August 1987, the veteran complained about problems with 
her feet.  It was noted in December 1987 that her chief 
complaint involved the feet and knees, although the veteran 
stated that she had pain in the heels and around the top of 
both feet.  In April 1988, the veteran complained of pain to 
the right knee, indicating that she had had pain since basic 
training, especially with climbing stairs and with 
stretching.  She denied any locking or giving way.  Findings 
on physical examination included an absence of edema.  There 
was full range of motion, with mild crepitus.  Drawer's and 
McMurray's tests were negative.  The knee was stable.  There 
was some tenderness along the inferior patella.  The 
diagnostic impression was probable overuse syndrome.

The veteran continued to complain of pain in the knees on 
occasion throughout 1988.  Various physical examinations 
showed full range of motion, and no edema, instability, or 
swelling.  The examinations showed full range of motion, 
aside from one time in October 1988 when there was limited 
range of motion noted.  X-rays of the knees in December 1988 
were negative.  It was noted in December 1988 that there was 
no history of trauma.  Thereafter, for the remainder of 
service, there were no further complaints or findings 
relating to the knees.  On examination for discharge from 
service in September 1990, the veteran gave a history of 
swollen or painful joints, but did not check the box "yes" in 
regard to trick or locked knee.  The report of medical 
history indicated a history of painful joints, without 
specifying any problems with the knees.  Physical examination 
of the lower extremities was normal.  

Also of record in April 1992 was a report pertaining to a 
Department of Veterans Affairs (VA) examination performed in 
January 1991, on which occasion the veteran reported that her 
knees felt sore if it was raining or when she was first 
arising.  She also noted soreness going up and down stairs.  
She indicated that she had a fracture of the right wrist in 
service, but that the wrist no longer gave her problems.  On 
physical examination, the knees were stable.  There was a 
negative Drawer's sign.  There was no effusion.  An X-ray of 
the right knee was interpreted as normal.  The lone pertinent 
diagnostic impression was chondromalacia of the patella.  

Evidence added to the record since April 1992 includes a 
report pertaining to the veteran's examination by VA in 
March 1993, on which occasion she reported losing no time 
from work in the past 12 months due to disability.  She 
reported being treated at a VA medical facility for 
disability of the knees in the last year.  Otherwise, the 
examination related to her back disability.

Pursuant to the veteran's request to reopen her claim 
received in June 1996, VA outpatient treatment reports from 
1993 to 1996 were received.  These reports showed occasional 
complaints throughout this period for soreness in the knees, 
with a diagnosis of hypermobility syndrome.  In August 1993, 
there was full range of motion of the knees and wrists, with 
no synovitis or effusion seen.  In May 1994, she complained 
about pain and popping in the left knee.  In June 1996, there 
was full range of motion and strength in the lower 
extremities, with some crepitus of the right knee.  The 
veteran also complained of marked mobility of the wrist, 
thumbs, and digits of both upper extremities in June 1996.  
Physical examination of the upper extremities showed normal 
range of motion.  Later in June 1996, the veteran complained 
of continuing right wrist pain.  Physical examination of the 
right wrist showed no effusion or erythema.  


II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and any injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Service connection connotes many 
factors but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.  

To reopen a claim for service connection, it is incumbent 
upon the applicant to submit new and material evidence.  In 
accordance with 38 C.F.R. § 3.156(a), "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In April 1992, the regional office denied entitlement to 
service connection for disability of the right wrist.  The 
denial was based on the evidence then of record and 
established that service medical records failed to show the 
presence of a disability of the right wrist.  The evidence 
then of record also included a report of a January 1991 VA 
examination, in conjunction with which no 
disability/pathology referable to the right wrist was 
assessed.  Based on the foregoing, the regional office denied 
the veteran's claim for service connection for disability of 
the right wrist.  A timely appeal was not perfected from this 
rating action in April 1992 and, thus, such determination 
became final.  See 38 U.S.C.A. § 7105 (West 1991). 

The veteran seeks to reopen her claim for service connection 
for disability of the right wrist, contending, in essence 
that she presently has right wrist disability of chronic 
derivation due to service.  The above-cited reports, 
pertaining to VA outpatient treatment rendered the veteran 
from 1993 to 1996 for problems including complaints referable 
to her right wrist, have all been added to the record since 
the April 1992 rating denial of service connection for right 
wrist disability.  However, these records, in their entirety, 
as was true of the evidence in the regional office's 
possession in April 1992, fail to reflect any assessment of 
chronic disablement or pathology referable to the right 
wrist.  Therefore being cumulative in nature, the recently 
received evidence is, as such, not 'new' in accordance with 
the above-stated provisions of 38 C.F.R. § 3.156(a).  In 
addition, the newly submitted evidence is not 'material' 
inasmuch as the related clinical reports are, as noted above, 
silent for any assessment of any right wrist pathology or 
disability, the presence of which is prerequisite to any 
consideration of service connection therefor.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Given the foregoing 
observations, then, no item of 'new and material' evidence, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen her claim for service connection 
for right wrist disability.  Accordingly, such claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As noted previously, the above-cited April 1992 rating 
decision also denied the veteran's claim for service 
connection for disability of each knee.  A timely appeal was 
not perfected from this rating action in April 1992 and, 
thus, such denial became final.  See 38 U.S.C.A. § 7105.  The 
veteran also seeks to reopen her claim for service connection 
for a disability of both knees, contending, in essence, that 
she presently has chronic disability referable to each knee 
which is of service origin.  The above-cited reports, 
pertaining to VA outpatient treatment rendered the veteran 
from 1993 to 1996 for problems including complaints referable 
to her knees, have all been added to the record since the 
April 1992 rating denial of service connection for disability 
of both knees.  However, these records, in their entirety, as 
was true of the evidence in the regional office's possession 
in April 1992, fail to reflect any assessment of chronic 
disablement or pathology referable to either knee.  Being 
therefore cumulative in nature (and even ignoring the 
consideration that the veteran apparently no longer has the 
chondromalacia with which she was assessed by VA in 1991), 
the recently received evidence is, as such, not 'new' in 
accordance with the above-stated provisions of 38 C.F.R. 
§ 3.156(a).  In addition, the newly submitted clinical 
reports are not 'material' inasmuch as they are, as noted 
above, silent for any assessment of chronic disability 
referable to either knee, the presence of which is 
prerequisite to any consideration of service connection 
therefor.  See Brammer, supra.   Given the foregoing 
observations, then, no item of 'new and material' evidence, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen her claim for service connection 
for disability of both knees.  Accordingly, such claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In reaching the disposition set forth hereinabove, relative 
to the veteran's attempt to reopen her claim for service 
connection for right wrist disability as well as her claim 
for such benefit with respect to a disability of both knees, 
the Board is cognizant, based on the assertions she advanced 
in her August 1997 Substantive Appeal (VA Form 9), that she 
feels strongly that she currently has chronic disablement 
referable to her knees and right wrist due to service.  
However, while the Board is sensitive to the veteran's views 
in this regard, it would respectfully point out that she is, 
as a lay person, not competent to provide an opinion which 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen her claim for service 
connection for right wrist disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen her claim for service 
connection for disability of both knees is denied.


REMAND

The veteran has been granted service connection for 
lumbosacral strain with arthritis of the lumbar spine.  The 
VA examination in March 1993 noted that the veteran had not 
missed any time from work due to the disability in the 
previous year.  The VA outpatient treatment reports between 
1993 and 1996 contain various indications that the veteran 
continued to have occasional back pain, with the need to 
leave work in the 7th month of pregnancy in late 1993.  A 
report pertaining to the veteran's pertinent examination by 
VA in July 1996 did not indicate whether the veteran returned 
to work after her child was born, or how the veteran's back 
disability was otherwise affecting her daily activities and 
functioning.  It was noted that she was wearing a back brace, 
with some difficulty upon prolonged standing and walking, but 
the examination report is silent of any factual findings as 
to the extent to which the veteran's back disability causes 
pain, weakness, and limitation of function of the affected 
joint.

The U.S. Court of Appeals for Veterans Claims in 
DeLuca v. Brown, 6 Vet. App. 321 (1993) has indicated that 
38 C.F.R. § 4.40 (1998) and 38 C.F.R. § 4.45 (1998) require 
factual findings as to the extent to which the veteran's 
injuries or disability to joints caused pain, weakness, and 
limitation of function of the affected joint beyond that 
reflected in the measured limitation of motion of the 
affected joint.  In this case, it appears that the VA 
examiner in July 1996 did not assess the severity of the 
veteran's low back disability in light of the provisions of 
38 C.F.R. § 4.40 and § 4.45, nor does it appear that the 
rating action in August 1996 evaluated the veteran's 
disability pursuant to the holding in DeLuca, supra. 

In view of the above, the case is hereby REMANDED to the 
regional office for the following actions:

1.  The regional office should obtain 
copies of all of the veteran's outpatient 
treatment reports since June 1996.  

2.  The regional office arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the present 
severity of her service-connected 
disability of the lumbar spine.  All 
clinical tests which are deemed necessary 
for the examination should be conducted.  
The examiner should provide a detailed 
description of the pain, weakness, 
fatigability, and functional loss, if 
any, related to the disability of the 
lumbar spine; in addition, range of 
motion findings should be expressed in 
degrees numerically.  The examiner should 
also express an opinion concerning how 
the disability affects the veteran's 
work, if any, and her daily activities 
and functions.  The claims folder should 
be made available to the examiner for 
review prior to the examination.

When the above action has been completed, the regional office 
should again review the veteran's claim for an increased 
rating for the disability of the lumbar spine.  If the claim 
is denied, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran until she receives further notice.  The purpose 
of this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals





